OMB APPROVAL OMB Number: 3235-0582 Expires:March 31, 2018 Estimated average burden hours per response 7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07677 Profit Funds Investment Trust (Exact name of registrant as specified in charter) 7500 Old Georgetown Road, Suite 700Bethesda, Maryland (Address of principal executive offices) (Zip code) Eugene A. Profit Profit Investment Management, LLC 7500 Old Georgetown Road, Suite 700Bethesda, Maryland 20814 (Name and address of agent for service) Registrant's telephone number, including area code: (301) 650-0059 Date of fiscal year end:September 30 Date of reporting period: July 1, 2014 - June 30, 2015 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Profit Funds Investment Trust By (Signature and Title)* /s/ Eugene A. Profit Eugene A. Profit, President Date August 5, 2015 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT PROXY VOTING RECORD 7/1/2014 - 6/30/2015 Company Name Ticker CUSIP Meeting Date Proposal Proponent Voted Vote Instruction Vote For/Against Management B/E Aerospace, Inc. BEAV 10-Sep-14 Elect Director Amin J. Khoury Management Yes For For Elect Director Jonathan M. Schofield Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Ratify Auditors Management Yes For For NIKE, Inc. NKE 18-Sep-14 Elect Director Alan B. Graf, Jr. Management Yes For For Elect Director John C. Lechleiter Management Yes For For Elect Director Michelle A. Peluso Management Yes For For Elect Director Phyllis M. Wise Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Ratify Auditors Management Yes For For FedEx Corporation FDX 31428X106 29-Sep-14 Elect Director James L. Barksdale Management Yes For For Elect Director John A. Edwardson Management Yes For For Elect Director Marvin R. Ellison Management Yes For For Elect Director Kimberly A. Jabal Management Yes For For Elect Director Shirley Ann Jackson Management Yes For For Elect Director Gary W. Loveman Management Yes For For Elect Director R. Brad Martin Management Yes For For Elect Director Joshua Cooper Ramo Management Yes For For Elect Director Susan C. Schwab Management Yes For For Elect Director Frederick W. Smith Management Yes For For Elect Director David P. Steiner Management Yes For For Elect Director Paul S. Walsh Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Ratify Auditors Management Yes For For Adopt Proxy Access Right Share Holder Yes Against For Provide Vote Counting to Exclude Abstentions Share Holder Yes Against For Adopt Policy Prohibiting Hedging and Pledging Transactions Share Holder Yes For Against Adopt Policy Prohibiting Tax Payments on Restricted Stock Awards Share Holder Yes For Against Report on Political Contributions Share Holder Yes For Against Comcast Corporation CMCSA 20030N101 08-Oct-14 Issue Shares in Connection with Acquisition Management Yes For For Adjourn Meeting Management Yes For For Western Digital Corporation WDC 05-Nov-14 Elect Director Kathleen A. Cote Management Yes For For Elect Director Henry T. DeNero Management Yes For For Elect Director Michael D. Lambert Management Yes For For Elect Director Len J. Lauer Management Yes For For Elect Director Matthew E. Massengill Management Yes For For Elect Director Stephen D. Milligan Management Yes For For Elect Director Thomas E. Pardun Management Yes For For Elect Director Paula A. Price Management Yes For For Elect Director Masahiro Yamamura Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Ratify Auditors Management Yes For For Cisco Systems, Inc. CSCO 17275R102 20-Nov-14 Elect Director Carol A. Bartz Management Yes For For Elect Director M. Michele Burns Management Yes For For Elect Director Michael D. Capellas Management Yes For For Elect Director John T. Chambers Management Yes For For Elect Director Brian L. Halla Management Yes For For Elect Director John L. Hennessy Management Yes For For Elect Director Kristina M. Johnson Management Yes For For Elect Director Roderick C. McGeary Management Yes For For Elect Director Arun Sarin Management Yes For For Elect Director Steven M. West Management Yes For For Amend Qualified Employee Stock Purchase Plan Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Ratify Auditors Management Yes For For Establish Public Policy Board Committee Share Holder Yes Against For Adopt Proxy Access Right Share Holder Yes Against For Report on Political Contributions Share Holder Yes For Against Microsoft Corporation MSFT 03-Dec-14 Elect Director William H. Gates lll Management Yes For For Elect Director Maria M. Klawe Management Yes For For Elect Director Teri L. List-Stoll Management Yes For For Elect Director G. Mason Morfit Management Yes For For Elect Director Satya Nadella Management Yes For For Elect Director Charles H. Noski Management Yes For For Elect Director Helmut Panke Management Yes For For Elect Director Charles W. Scharf Management Yes For For Elect Director John W. Stanton Management Yes For For Elect Director John W. Thompson Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Ratify Auditors Management Yes For For Proxy Access Share Holder Yes Against Against Visa Inc. V 92826C839 28-Jan-15 Elect Director Mary B. Cranston Management Yes For For Elect Director Francisco Javier Fernandez-Carbajal Management Yes For For Elect Director Alfred F. Kelly, Jr. Management Yes For For Elect Director Robert W. Matschullat Management Yes For For Elect Director Cathy E. Minehan Management Yes For For Elect Director Suzanne Nora Johnson Management Yes For For Elect Director David J. Pang Management Yes For For Elect Director Charles W. Scharf Management Yes For For Elect Director William S. Shanahan Management Yes For For Elect Director John A. C. Swainson Management Yes For For Elect Director Maynard G. Webb, Jr. Management Yes For For Approve Amendments to the Certificate of Incorporation to Facilitate Stock Splits Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Approve Qualified Employee Stock Purchase Plan Management Yes For For Remove Supermajority Vote Requirement for Exiting Core Payment Business Management Yes For For Remove Supermajority Vote Requirement for Future Amendments to Certain Sections of Company's Certificate of Incorporation Management Yes For For Remove Supermajority Vote Requirement for Approval of Exceptions to Transfer Certifications Management Yes For For Remove Supermajority Vote Requirement for Removal of Directors Management Yes For For Remove Supermajority Vote Requirement for Future Amendments to the Advance Notice Provision in the Bylaws Management Yes For For Ratify Auditors Management Yes For For Mylan Inc. MYL 29-Jan-15 Approve Merger Agreement Management Yes For For Advisory Vote on Golden Parachutes Management Yes For For Adjourn Meeting Management Yes For For Apple Inc. AAPL 10-Mar-15 Elect Director Tim Cook Management Yes For For Elect Director Al Gore Management Yes For For Elect Director Bob Iger Management Yes For For Elect Director Andrea Jung Management Yes For For Elect Director Art Levinson Management Yes For For Elect Director Ron Sugar Management Yes For For Elect Director Sue Wagner Management Yes For For Ratify Ernst & Young LLP as Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Approve Qualified Employee Stock Purchase Plan Management Yes For For Report on Risks Associated with Repeal of Climate Change Policies Share Holder Yes Against For Adopt Proxy Access Right Share Holder Yes For Against Franklin Resources, Inc. BEN 11-Mar-15 Elect Director Peter K. Barker Management Yes For For Elect Director Mariann Byerwalter Management Yes For For Elect Director Charles E. Johnson Management Yes For For Elect Director Gregory E. Johnson Management Yes For For Elect Director Rupert H. Johnson, Jr. Management Yes For For Elect Director Mark C. Pigott Management Yes For For Elect Director Chutta Ratnathicam Management Yes For For Elect Director Laura Stein Management Yes For For Elect Director Seth H. Waugh Management Yes For For Elect Director Geoffrey Y. Yang Management Yes For For Ratify PricewaterhouseCoopers LLP as Auditors Management Yes For For Amend Omnibus Stock Plan Management Yes For For Starbucks Corporation SBUX 18-Mar-15 Elect Director Howard Schultz Management Yes For For Elect Director William W. Bradley Management Yes For For Elect Director Robert M. Gates Management Yes For For Elect Director Mellody Hobson Management Yes For For Elect Director Kevin R. Johnson Management Yes For For Elect Director Olden Lee Management Yes For For Elect Director Joshua Cooper Ramo Management Yes For For Elect Director James G. Shennan, Jr. Management Yes For For Elect Director Clara Shih Management Yes For For Elect Director Javier G. Teruel Management Yes For For Elect Director Myron E. Ullman, III Management Yes For For Elect Director Craig E. Weatherup Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Ratify Deloitte & Touche LLP as Auditors Management Yes For For Amend Bylaws to Establish a Board Committee on Sustainability Share Holder Yes Against For Require Independent Board Chairman Share Holder Yes For Against General Electric Company GE 22-Apr-15 Elect Director W. Geoffrey Beattie Management Yes For For Elect Director John J. Brennan Management Yes For For Elect Director James I. Cash, Jr. Management Yes For For Elect Director Francisco D'Souza Management Yes For For Elect Director Marijn E. Dekkers Management Yes For For Elect Director Susan J. Hockfield Management Yes For For Elect Director Jeffrey R. Immelt Management Yes For For Elect Director Andrea Jung Management Yes For For Elect Director Robert W. Lane Management Yes For For Elect Director Rochelle B. Lazarus Management Yes For For Elect Director James J. Mulva Management Yes For For Elect Director James E. Rohr Management Yes For For Elect Director Mary L. Schapiro Management Yes For For Elect Director Robert J. Swieringa Management Yes For For Elect Director James S. Tisch Management Yes For For Elect Director Douglas A. Warner, III Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Ratify KPMG LLP as Auditors Management Yes For For Provide for Cumulative Voting Share Holder Yes Against For Provide Right to Act by Written Consent Share Holder Yes Against For Select One Director from Ranks of Retirees Share Holder Yes Against For Adopt Holy Land Principles Share Holder Yes Against For Pro-rata Vesting on Equity Plans Share Holder Yes For Against Delphi Automotive plc DLPH G27823106 23-Apr-15 Elect Kevin P. Clark as a Director Management Yes For For Re-elect Gary L. Cowger as a Director Management Yes For For Re-elect Nicholas M. Donofrio as a Director Management Yes For For Re-elect Mark P. Frissora as a Director Management Yes For For Re-elect Rajiv L. Gupta as a Director Management Yes For For Re-elect J. Randall MacDonald as a Director Management Yes For For Re-elect Sean O. Mahoney as a Director Management Yes For For Elect Timothy M. Manganello as a Director Management Yes For For Re-elect Thomas W. Sidlik as a Director Management Yes For For Re-elect Bernd Wiedemann as a Director Management Yes For For Re-elect Lawrence A. Zimmerman as a Director Management Yes For For Ratify Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For Amend Omnibus Stock Plan Management Yes Against Against Approve Executive Incentive Bonus Plan Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For United Technologies Corporation UTX 27-Apr-15 Elect Director John V. Faraci Management Yes For For Elect Director Jean-Pierre Garnier Management Yes For For Elect Director Gregory J. Hayes Management Yes For For Elect Director Edward A. Kangas Management Yes For For Elect Director Ellen J. Kullman Management Yes For For Elect Director Marshall O. Larsen Management Yes For For Elect Director Harold McGraw, III Management Yes For For Elect Director Richard B. Myers Management Yes For For Elect Director H. Patrick Swygert Management Yes For For Elect Director Andre Villeneuve Management Yes For For Elect Director Christine Todd Whitman Management Yes For For Ratify PricewaterhouseCoopers LLP as Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For The Hershey Company HSY 28-Apr-15 Elect Director Pamela M. Arway Management Yes For For Elect Director John P. Bilbrey Management Yes For For Elect Director Robert F. Cavanaugh Management Yes For For Elect Director Charles A. Davis Management Yes For For Elect Director Mary Kay Haben Management Yes For For Elect Director Robert M. Malcolm Management Yes For For Elect Director James M. Mead Management Yes For For Elect Director James E. Nevels Management Yes For For Elect Director Anthony J. Palmer Management Yes For For Elect Director Thomas J. Ridge Management Yes For For Elect Director David L. Shedlarz Management Yes For For Ratify KPMG LLP as Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For VF Corporation VFC 28-Apr-15 Elect Director Richard T. Carucci Management Yes For For Elect Director Juliana L. Chugg Management Yes For For Elect Director Juan Ernesto de Bedout Management Yes For For Elect Director Mark S. Hoplamazian Management Yes For For Elect Director Robert J. Hurst Management Yes For For Elect Director Laura W. Lang Management Yes For For Elect Director W. Alan McCollough Management Yes For For Elect Director Clarence Otis, Jr. Management Yes For For Elect Director Matthew J. Shattock Management Yes For For Elect Director Raymond G. Viault Management Yes For For Elect Director Eric C. Wiseman Management Yes For For Amend Omnibus Stock Plan Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Ratify PricewaterhouseCoopers LLP as Auditors Management Yes For For Wells Fargo & Company WFC 28-Apr-15 Elect Director John D. Baker, II Management Yes For For Elect Director Elaine L. Chao Management Yes For For Elect Director John S. Chen Management Yes For For Elect Director Lloyd H. Dean Management Yes For For Elect Director Elizabeth A. Duke Management Yes For For Elect Director Susan E. Engel Management Yes For For Elect Director Enrique Hernandez, Jr. Management Yes For For Elect Director Donald M. James Management Yes For For Elect Director Cynthia H. Milligan Management Yes For For Elect Director Federico F. Pena Management Yes For For Elect Director James H. Quigley Management Yes For For Elect Director Judith M. Runstad Management Yes For For Elect Director Stephen W. Sanger Management Yes For For Elect Director John G. Stumpf Management Yes For For Elect Director Susan G. Swenson Management Yes For For Elect Director Suzanne M. Vautrinot Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Ratify KPMG LLP as Auditors Management Yes For For Require Independent Board Chairman Share Holder Yes Against For Report on Lobbying Payments and Policy Share Holder Yes For Against Discover Financial Services DFS 29-Apr-15 Elect Director Jeffrey S. Aronin Management Yes For For Elect Director Mary K. Bush Management Yes For For Elect Director Gregory C. Case Management Yes For For Elect Director Candace H. Duncan Management Yes For For Elect Director Cynthia A. Glassman Management Yes For For Elect Director Richard H. Lenny Management Yes For For Elect Director Thomas G. Maheras Management Yes For For Elect Director Michael H. Moskow Management Yes For For Elect Director David W. Nelms Management Yes For For Elect Director Mark A. Thierer Management Yes For For Elect Director Lawrence A. Weinbach Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Ratify Deloitte & Touche LLP as Auditors Management Yes For For Marathon Petroleum Corporation MPC 56585A102 29-Apr-15 Elect Director David A. Daberko Management Yes For For Elect Director Donna A. James Management Yes For For Elect Director James E. Rohr Management Yes For For Ratify PricewaterhouseCoopers LLP as Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Adopt Quantitative GHG Goals for Products and Operations Share Holder Yes Against For HCA Holdings, Inc. HCA 40412C101 30-Apr-15 Elect Director R. Milton Johnson Management Yes For For Elect Director Robert J. Dennis Management Yes For For Elect Director Nancy-Ann DeParle Management Yes For For Elect Director Thomas F. Frist, III Management Yes For For Elect Director William R. Frist Management Yes For For Elect Director Ann H. Lamont Management Yes For For Elect Director Jay O. Light Management Yes For For Elect Director Geoffrey G. Meyers Management Yes For For Elect Director Michael W. Michelson Management Yes For For Elect Director Wayne J. Riley Management Yes For For Elect Director John W. Rowe Management Yes For For Ratify Ernst & Young LLP as Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Berkshire Hathaway Inc. BRK.B 02-May-15 Elect Director Warren E. Buffett Management Yes For For Elect Director Charles T. Munger Management Yes For For Elect Director Howard G. Buffett Management Yes For For Elect Director Stephen B. Burke Management Yes For For Elect Director Susan L. Decker Management Yes For For Elect Director William H. Gates, III Management Yes For For Elect Director David S. Gottesman Management Yes For For Elect Director Charlotte Guyman Management Yes For For Elect Director Thomas S. Murphy Management Yes For For Elect Director Ronald L. Olson Management Yes For For Elect Director Walter Scott, Jr. Management Yes For For Elect Director Meryl B. Witmer Management Yes For For Air Lease Corporation AL 00912X302 06-May-15 Elect Director Matthew J. Hart Management Yes For For Elect Director Cheryl Gordon Krongard Management Yes For For Elect Director Marshall O. Larsen Management Yes For For Elect Director Robert A. Milton Management Yes For For Elect Director John L. Plueger Management Yes For For Elect Director Ian M. Saines Management Yes For For Elect Director Ronald D. Sugar Management Yes For For Elect Director Steven F. Udvar-Hazy Management Yes For For Ratify KPMG LLP as Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Gilead Sciences, Inc. GILD 06-May-15 Elect Director John F. Cogan Management Yes For For Elect Director Etienne F. Davignon Management Yes For For Elect Director Carla A. Hills Management Yes For For Elect Director Kevin E. Lofton Management Yes For For Elect Director John W. Madigan Management Yes For For Elect Director John C. Martin Management Yes For For Elect Director Nicholas G. Moore Management Yes For For Elect Director Richard J. Whitley Management Yes For For Elect Director Gayle E. Wilson Management Yes For For Elect Director Per Wold-Olsen Management Yes For For Ratify Ernst & Young LLP as Auditors Management Yes For For Amend Qualified Employee Stock Purchase Plan Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Provide Right to Act by Written Consent Share Holder Yes For Against Require Independent Board Chairman Share Holder Yes For Against Report on Sustainability Share Holder Yes For Against Report on Specialty Drug Pricing Risks Share Holder Yes For Against United Rentals, Inc. URI 06-May-15 Elect Director Jenne K. Britell Management Yes For For Elect Director Jose B. Alvarez Management Yes For For Elect Director Bobby J. Griffin Management Yes For For Elect Director Michael J. Kneeland Management Yes For For Elect Director Singleton B. McAllister Management Yes For For Elect Director Brian D. McAuley Management Yes For For Elect Director John S. McKinney Management Yes For For Elect Director James H. Ozanne Management Yes For For Elect Director Jason D. Papastavrou Management Yes For For Elect Director Filippo Passerini Management Yes For For Elect Director Donald C. Roof Management Yes For For Elect Director Keith Wimbush Management Yes For For Ratify Ernst & Young LLP as Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Danaher Corporation DHR 07-May-15 Elect Director Donald J. Ehrlich Management Yes For For Elect Director Linda Hefner Filler Management Yes For For Elect Director Thomas P. Joyce, Jr. Management Yes For For Elect Director Teri List-Stoll Management Yes For For Elect Director Walter G. Lohr, Jr. Management Yes For For Elect Director Mitchell P. Rales Management Yes For For Elect Director Steven M. Rales Management Yes For For Elect Director John T. Schwieters Management Yes For For Elect Director Alan G. Spoon Management Yes For For Elect Director Elias A. Zerhouni Management Yes For For Ratify Ernst & Young LLP as Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Report on Political Contributions Share Holder Yes For Against Eastman Chemical Company EMN 07-May-15 Elect Director Humberto P. Alfonso Management Yes For For Elect Director Gary E. Anderson Management Yes For For Elect Director Brett D. Begemann Management Yes For For Elect Director Michael P. Connors Management Yes For For Elect Director Mark J. Costa Management Yes For For Elect Director Stephen R. Demeritt Management Yes For For Elect Director Robert M. Hernandez Management Yes For For Elect Director Julie F. Holder Management Yes For For Elect Director Renee J. Hornbaker Management Yes For For Elect Director Lewis M. Kling Management Yes For For Elect Director David W. Raisbeck Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Ratify PricewaterhouseCoopers LLP as Auditors Management Yes For For MEDNAX, Inc. MD 58502B106 07-May-15 Elect Director Cesar L. Alvarez Management Yes For For Elect Director Karey D. Barker Management Yes For For Elect Director Waldemar A. Carlo Management Yes For For Elect Director Michael B. Fernandez Management Yes For For Elect Director Paul G. Gabos Management Yes For For Elect Director Pascal J. Goldschmidt Management Yes For For Elect Director Manuel Kadre Management Yes For For Elect Director Roger J. Medel Management Yes For For Elect Director Donna E. Shalala Management Yes For For Elect Director Enrique J. Sosa Management Yes For For Ratify PricewaterhouseCoopers LLP as Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For National Oilwell Varco, Inc. NOV 13-May-15 Elect Director Clay C. Williams Management Yes For For Elect Director Greg L. Armstrong Management Yes For For Elect Director Robert E. Beauchamp Management Yes For For Elect Director Marcela E. Donadio Management Yes For For Elect Director Ben A. Guill Management Yes For For Elect Director David D. Harrison Management Yes For For Elect Director Roger L. Jarvis Management Yes For For Elect Director Eric L. Mattson Management Yes For For Elect Director Jeffery A. Smisek Management Yes For For Ratify Ernst & Young LLP as Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Aetna Inc. AET 00817Y108 15-May-15 Elect Director Fernando Aguirre Management Yes For For Elect Director Mark T. Bertolini Management Yes For For Elect Director Frank M. Clark Management Yes For For Elect Director Betsy Z. Cohen Management Yes For For Elect Director Molly J. Coye Management Yes For For Elect Director Roger N. Farah Management Yes For For Elect Director Barbara Hackman Franklin Management Yes For For Elect Director Jeffrey E. Garten Management Yes For For Elect Director Ellen M. Hancock Management Yes For For Elect Director Richard J. Harrington Management Yes For For Elect Director Edward J. Ludwig Management Yes For For Elect Director Joseph P. Newhouse Management Yes For For Elect Director Olympia J. Snowe Management Yes For For Ratify KPMG LLP as Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Amend Policy to Disclose Payments to Tax-Exempt Organizations Share Holder Yes For Against Adopt Share Retention Policy For Senior Executives Share Holder Yes For Against Comcast Corporation CMCSA 20030N101 21-May-15 Elect Director Kenneth J. Bacon Management Yes For For Elect Director Sheldon M. Bonovitz Management Yes For For Elect Director Edward D. Breen Management Yes For For Elect Director Joseph J. Collins Management Yes For For Elect Director J. Michael Cook Management Yes For For Elect Director Gerald L. Hassell Management Yes For For Elect Director Jeffrey A. Honickman Management Yes For For Elect Director Eduardo G. Mestre Management Yes For For Elect Director Brian L. Roberts Management Yes For For Elect Director Ralph J. Roberts Management Yes For For Elect Director Johnathan A. Rodgers Management Yes For For Elect Director Judith Rodin Management Yes For For Ratify Deloitte & Touche LLP as Auditors Management Yes For For Amend Executive Incentive Bonus Plan Management Yes For For Report on Lobbying Payments and Policy Share Holder Yes For Against Pro-rata Vesting of Equity Awards Share Holder Yes For Against Approve Recapitalization Plan for all Stock to Have One-vote per Share Share Holder Yes For Against Intel Corporation INTC 21-May-15 Elect Director Charlene Barshefsky Management Yes For For Elect Director Aneel Bhusri Management Yes For For Elect Director Andy D. Bryant Management Yes For For Elect Director Susan L. Decker Management Yes For For Elect Director John J. Donahoe Management Yes Against Against Elect Director Reed E. Hundt Management Yes For For Elect Director Brian M. Krzanich Management Yes For For Elect Director James D. Plummer Management Yes For For Elect Director David S. Pottruck Management Yes For For Elect Director Frank D. Yeary Management Yes For For Elect Director David B. Yoffie Management Yes For For Ratify Ernst & Young LLP as Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Amend Omnibus Stock Plan Management Yes For For Amend Qualified Employee Stock Purchase Plan Management Yes For For Adopt Holy Land Principles Share Holder Yes Against For Require Independent Board Chairman Share Holder Yes For Against Provide Vote Counting to Exclude Abstentions Share Holder Yes Against For The Home Depot, Inc. HD 21-May-15 Elect Director Ari Bousbib Management Yes For For Elect Director Gregory D. Brenneman Management Yes For For Elect Director J. Frank Brown Management Yes For For Elect Director Albert P. Carey Management Yes For For Elect Director Armando Codina Management Yes For For Elect Director Helena B. Foulkes Management Yes For For Elect Director Wayne M. Hewett Management Yes For For Elect Director Karen L. Katen Management Yes For For Elect Director Craig A. Menear Management Yes For For Elect Director Mark Vadon Management Yes For For Ratify KPMG LLP as Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Require Independent Board Chairman Share Holder Yes Against For Amend Bylaws Call Special Meetings Share Holder Yes For Against LifePoint Health, Inc. LPNT 53219L109 02-Jun-15 Elect Director Marguerite W. Kondracke Management Yes For For Elect Director John E. Maupin, Jr. Management Yes For For Elect Director Marilyn B. Tavenner Management Yes For For Ratify Ernst & Young LLP as Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Amend Omnibus Stock Plan Management Yes For For Google Inc. GOOG 38259P508 03-Jun-15 Elect Director Larry Page Management Yes For For Elect Director Sergey Brin Management Yes For For Elect Director Eric E. Schmidt Management Yes For For Elect Director L. John Doerr Management Yes Withhold Against Elect Director Diane B. Greene Management Yes For For Elect Director John L. Hennessy Management Yes Withhold Against Elect Director Ann Mather Management Yes For For Elect Director Alan R. Mulally Management Yes For For Elect Director Paul S. Otellini Management Yes Withhold Against Elect Director K. Ram Shriram Management Yes Withhold Against Elect Director Shirley M. Tilghman Management Yes For For Ratify Ernst & Young LLP as Auditors Management Yes For For Amend Omnibus Stock Plan Management Yes Against Against Approve Recapitalization Plan for all Stock to Have One-vote per Share Share Holder Yes For Against Report on Lobbying Payments and Policy Share Holder Yes For Against Require a Majority Vote for the Election of Directors Share Holder Yes For Against Report on Costs of Renewable Energy Investments Share Holder Yes Against For Report on Risks Associated with Repeal of Climate Change Policies Share Holder Yes Against For Twitter, Inc. TWTR 90184L102 03-Jun-15 Elect Director David Rosenblatt Management Yes Withhold Against Elect Director Evan Williams Management Yes For For Advisory Vote on Say on Pay Frequency Management Yes One Year For Ratify PricewaterhouseCoopers LLP as Auditors Management Yes For For Affiliated Managers Group, Inc. AMG 15-Jun-15 Elect Director Samuel T. Byrne Management Yes For For Elect Director Dwight D. Churchill Management Yes For For Elect Director Glenn Earle Management Yes For For Elect Director Niall Ferguson Management Yes For For Elect Director Sean M. Healey Management Yes For For Elect Director Tracy P. Palandjian Management Yes For For Elect Director Patrick T. Ryan Management Yes For For Elect Director Jide J. Zeitlin Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Amend Executive Incentive Bonus Plan Management Yes For For Ratify PricewaterhouseCoopers LLP as Auditors Management Yes For For Spirit Airlines, Inc. SAVE 16-Jun-15 Elect Director Robert D. Johnson Management Yes For For Elect Director Barclay G. Jones, III Management Yes For For Elect Director Dawn M. Zier Management Yes For For Ratify Ernst & Young LLP as Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Approve Omnibus Stock Plan Management Yes For For Celgene Corporation CELG 17-Jun-15 Elect Director Robert J. Hugin Management Yes For For Elect Director Richard W. Barker Management Yes For For Elect Director Michael W. Bonney Management Yes For For Elect Director Michael D. Casey Management Yes For For Elect Director Carrie S. Cox Management Yes For For Elect Director Michael A. Friedman Management Yes For For Elect Director Gilla Kaplan Management Yes For For Elect Director James J. Loughlin Management Yes For For Elect Director Ernest Mario Management Yes For For Ratify KPMG LLP as Auditors Management Yes For For Amend Omnibus Stock Plan Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Report on Specialty Drug Pricing Risks Share Holder Yes Against For PVH Corp. PVH 18-Jun-15 Elect Director Mary Baglivo Management Yes For For Elect Director Brent Callinicos Management Yes For For Elect Director Emanuel Chirico Management Yes For For Elect Director Juan R. Figuereo Management Yes For For Elect Director Joseph B. Fuller Management Yes For For Elect Director Fred Gehring Management Yes For For Elect Director V. James Marino Management Yes For For Elect Director G. Penny McIntyre Management Yes For For Elect Director Henry Nasella Management Yes For For Elect Director Edward R. Rosenfeld Management Yes For For Elect Director Craig Rydin Management Yes For For Amend Omnibus Stock Plan Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Ratify Ernst & Young LLP as Auditors Management Yes For For Elect Director Michael E. Marks Management Yes For For SanDisk Corporation SNDK 80004C101 18-Jun-15 Elect Director Irwin Federman Management Yes For For Elect Director Steven J. Gomo Management Yes For For Elect Director Eddy W. Hartenstein Management Yes For For Elect Director Chenming Hu Management Yes For For Elect Director Catherine P. Lego Management Yes For For Elect Director Sanjay Mehrotra Management Yes For For Elect Director D. Scott Mercer Management Yes For For Ratify Ernst & Young LLP as Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For
